Per Curiam:
The only question involved in this appeal is one of law, and we are of opinion that the learned trial court has correctly determined the matter by dismissing the alternative writ of mandamus.
The relator was the janitor of the Rosebank School, which is a union free school, and he is conceded to have been an honorably-discharged Union soldier. The question before the court on this .appeal is whether the relator, as such janitor, was within the protection of chapter 821 of the Laws of 1896, amending chapter 716 of the Laws of 1894, which requires that honorably-discharged Union soldiers shall not be discharged from certain public employments without a hearing upon charges preferred. The learned trial court found the facts in accord with the contentions of the relator, but decided as a matter of law that he was not within the protection of the statute, and that his discharge from the position of janitor was *614within the discretion of the officers of the school district. The case of People ex rel. Burlingame v. Hayward (19 App. Div. 46) seems to us decisive upon this point.
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs. This decision renders application for substitution unnecessary, unless the applicant wishes to continue the litigation, in which case his application may be made at Special Term.